Citation Nr: 0613889	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee 
degenerative joint disease, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for low back 
degenerative disc disease L4-5, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
January 2003, a statement of the case was issued in December 
2003, and a substantive appeal was received in January 2004.  
The veteran testified at a hearing at the RO in December 
2003.

FINDINGS OF FACT

1.  The service-connected right knee degenerative joint 
disease is manifested by pain limiting flexion to between 105 
and 120 degrees; there is no limitation of extension, 
recurrent subluxation, or lateral instability.

2.  The veteran's service-connected low back degenerative 
disc disease L4-5 is manifested by complaints of pain, but 
without limitation of the thoracolumbar to less than 60 
degrees, or combined motion of the thoracolumbar spine to 
less than 120 degrees, and without muscle spasm, and without 
more than mild neurological impairment; the disability has 
not resulted in incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during a 
12 month period.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for the service-connected degenerative joint disease 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5003, 5257, 5260, 5261 (2005). 

2.  The criteria for entitlement to a rating in excess of 10 
percent for service-connected low back degenerative disc 
disease L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 
5292, 5293, 5295 (2002); Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The November 2004 and September 
2005 supplemental statements of the case, the December 2003 
statement of the case, the December 2002 notice of the RO 
rating decision and a June 2002 letter informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board notes that the 
June 2002 letter was sent to the appellant prior to the 
December 2002 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).  
Moreover, in the June 2002 letter, the veteran was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the June 2002 letter and the 
November 2004 supplemental statement of the case effectively 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves issues of entitlement to increased ratings, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for increased ratings for right knee 
degenerative joint disease and for low back degenerative disc 
disease L4-5, but there has been no notice of the types of 
evidence necessary to establish the effective date of any 
increased rating that might be granted.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in June 2002 in which it advised the 
veteran of the need to submit evidence showing that his right 
knee degenerative joint disease and  low back degenerative 
disc disease L4-5 had worsened.  Since the Board concludes 
below that the preponderance of the evidence is against an 
increased evaluation of the severity of the veteran's right 
knee degenerative joint disease and the preponderance of the 
evidence is against an increased evaluation of the veteran's 
low back degenerative disc disease L4-5, any questions as to 
appropriate effective dates to be assigned are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records have been obtained, including in-service and post-
service army medical records and VA records.  VA has afforded 
the veteran VA medical examinations in September 2000 and 
September 2002, which addressed the status of the veteran's 
right knee and low back disabilities.  VA scheduled an 
additional evaluation for July 2005, but the veteran failed 
to attend without providing good cause.  38 C.F.R. § 3.655 
(2005).  Consequently, the evaluations are adequate for 
rating purposes; there is sufficient medical evidence of 
record to make decisions on the claims on appeal.  There is 
no duty to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005); see also Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with these claims.

Analysis

Both of the issues on appeal involve the veteran's requests 
for increased disability evaluations for service-connected 
disabilities.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the severity of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

I.  Right Knee Degenerative Joint Disease

The RO has assigned a 10 percent rating for the right knee 
under Diagnostic Codes 5003 and 5257.  The Board notes that 
separate ratings may be assigned for knee disability under 
Diagnostic Codes 5003 and 5257 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98.

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The 20 percent and 10 percent ratings 
based on X-ray findings, above, may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5257, a 10 percent rating is warranted 
where there is slight recurrent subluxation or lateral 
instability of the knee and a 20 percent rating is warranted 
where the recurrent subluxation or lateral instability of the 
knee is moderate.  A 30 percent rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  Thirty percent is the highest rating available 
under this diagnostic code.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.

The medical evidence in this case reveals that since April 
2002, the date of receipt of his claim for increase, the 
veteran's service-connected degenerative joint disease of the 
right knee has been manifested by limitation of motion and it 
has not been productive of recurrent subluxation or lateral 
instability.

At the time of the September 2002 VA examination, the veteran 
informed the examiner that he experienced knee pain while 
walking stairs or walking distances greater than one mile.  
The examiner reported no objective findings to warrant a 
disability rating in excess of 10 percent under Diagnostic 
Code 5257.  Physical examination of the right knee 
demonstrated that, despite crepitation and swelling, the 
knee's stability was intact.  The medial and lateral 
collateral ligaments are noted to be intact as well as the 
anterior and posterior cruciate ligaments.  Lachman's test 
was negative.  The medial and collateral meniscus were found 
to be intact and the McMurray sign was negative.  This 
examination report provides no probative evidence of the 
presence of recurrent subluxation or lateral instability of 
the right knee.

A May 2002 report of an outpatient consultation at an army 
medical center reflects the veteran's account of right knee 
pain, swelling, periods of exacerbated symptoms and instances 
of the knee buckling and giving way beneath him.  However, 
this examiner also reported no objective findings to warrant 
a disability rating in excess of 10 percent under Diagnostic 
Code 5257.  The examiner's conclusions regarding the 
veteran's right knee, after examination and review of x-ray 
images, were to essentially confirm the existing diagnosis of 
osteoarthritis involving the patella and medial joint space 
of the right knee with degenerative spurs.  There were no 
findings of the presence of recurrent subluxation or lateral 
instability of the right knee in this examination report.

The veteran's service-connected knee disabilities may also be 
evaluated based on the presence of limitation of motion.  For 
the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71(a) 
Diagnostic Code 5260.  Under Code 5261, extension that is 
limited to 10 degrees warrants a 10 percent rating and 
extension limited to 15 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71(a) Diagnostic Code 5261.

The Board notes that normal motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  The Board also notes that a recent General Counsel 
Opinion, VAOPGCPREC 9-2004, states that separate ratings 
under Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability of the same joint.  

In the current case, the probative evidence of record does 
not support the claim for an increased rating for the 
service-connected right-knee disability based on the presence 
of limitation of motion of the knee.  At the time of the 
September 2002 VA examination, tests revealed a range of 
motion with normal extension to 0 degrees and slightly 
limited flexion from 0 to 120 degrees.  The examiner 
explicitly noted that, although there was pain in the right 
knee at the extremes of flexion, there was no decreased range 
of motion against resistance or repetitive motion nor was 
there any incoordination motion of the knee.  This evidence 
demonstrates that an increased rating is not warranted for 
the right knee under either Diagnostic Code 5260 or 5261.  
The Board finds that the veteran's service-connected right 
knee disability does not warrant increased ratings upon 
application of 38 C.F.R. §§ 4.40 and 4.45 and the holdings in 
DeLuca, supra.

The Board also notes that the May 2002 outpatient examination 
report shows normal extension of the right knee to 0 degrees.  
The figure indicating the amount of flexion noted for the 
right knee is somewhat unclear, and may have been intended to 
indicate either 105, 115, or 125 degrees of flexion.  
Although this report may reflect a slightly greater loss of 
flexion than is shown in the September 2002 examination 
report, in no event is the limitation of flexion indicated to 
be compensably severe under Diagnostic Code 5260.  The Board 
finds there is no basis for assignment of separate 
evaluations for limitation of extension and flexion for the 
right knee; there is no objective medical evidence of any 
loss of extension in the knee and no objective medical 
evidence of a compensably severe loss of flexion in the knee.

Nevertheless, as provided by Diagnostic Code 5003, in the 
absence of limitation of motion extensive enough to warrant a 
compensable rating under Diagnostic Codes 5260 or 5261, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003 also 
provides that, in the absence of limitation of motion, 
degenerative changes confirmed by x-ray warrant a 10 percent 
rating.  The veteran's pain already has been considered in 
granting him a 10 percent evaluation.  Thus the veteran is in 
receipt of the maximum rating to which he is entitled under 
Diagnostic Code 5003.

It is noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  Consideration has been 
given to a higher rating based on functional loss. Although 
painful movement at the extreme of the right knee's range of 
flexion was indicated in the September 2002 VA examination, 
even when additional functional loss is considered there is 
no persuasive evidence that flexion is limited to 30 degrees 
so as to warrant the next higher rating of 20 percent.  

The potential application of various provisions of Title 38 
of the Code of 
Federal Regulations have also been considered but the record 
does not present such 'an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards.' 38 C.F.R. § 3.321(b)(1).  
In this regard, there is no evidence that the symptomatology 
has necessitated frequent periods of hospitalization or 
marked interference with employability.  The Board 
acknowledges that the veteran reported to the May 2002 
examiner that he quit a previous job due, in part, to his 
knee pain.  The assigned scheduler ratings are intended to 
represent the average impairment in earning capacity 
resulting from service-connected disability.  38 C.F.R. 
§ 4.1.  The Board recognizes the impairment of working 
capacity resulting from the veteran's service-connected right 
knee disability, but finds that such impairment is adequately 
reflected by the currently assigned ratings.  The Board notes 
that the veteran has obtained alternative gainful employment 
and finds that his symptomatology does not rise to a level 
which equates to marked interference with the veteran's 
employability so as to render impracticable the application 
of regular schedular standards.  38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

In conclusion, the Board does not doubt that the veteran 
continues to suffer impairment associated with his service-
connected right knee disability.  The main complaint appears 
to be of pain which may result in some limitation of flexion.  
However, even considering additional functional loss due to 
pain (as well as due to any weakness, incoordination, and/or 
fatigue), the disabilities simply do not meet the regulatory 
criteria for ratings in excess of the current 10 percent.  

The objective medical findings do not warrant a disability 
rating in excess of 10 percent under Diagnostic Code 5257 and 
the objective evidence does not show a severe enough 
limitation in the veteran's range of motion to warrant a 
higher rating under Diagnostic Code 5260.  Moreover, there is 
no limitation of extension to warrant a separate rating under 
Code 5261.  There is also no evidence of a marked 
interference with the veteran's employment that may warrant 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Therefore, the preponderance of the evidence is against the 
claim for evaluation in excess of 10 percent for degenerative 
joint disease of the right knee.  Should the disability 
increase in severity in the future, the veteran may always 
file a new claim for an increased rating.

II.  Low Back Degenerative Disc Disease L4-5

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed.Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed.Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
 
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The Board also notes in passing that the veteran was provided 
notice of the changes in regulations in a December 2003 
statement of the case and a November 2004 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet.App. 384, 393-394 (1993).

The medical evidence in this case reveals that since April 
2002, the date of receipt of his claim for increase, the 
veteran's service-connected low back degenerative disc 
disease L4-5 has been manifested by complaints of pain, but 
without more than slight limitation of motion, without muscle 
spasm, without more than mild neurological impairment; the 
disability has not resulted in incapacitating episodes having 
a total duration of at least 2 weeks during a 12 month 
period.  After reviewing the evidence of record, the Board is 
unable to find that a rating in excess of 10 percent is 
warranted.

The September 2002 VA examination and the veteran's hearing 
testimony document the veteran's complaints of increased back 
pain which is particularly noted during long distance 
driving, golfing, and performing yardwork.  Prior treatment 
and consultation records document the history of this back 
pain, including a September 2000 VA examination and a May 
2002 outpatient examination report.  However, the 
preponderance of the evidence is against a finding that the 
schedular criteria for a rating in excess of 10 percent have 
been met under any applicable rating criteria.

With regard to range of motion, it appears that any 
limitation is no more than slight.  On VA examination in 
September 2002, no limitation of motion was found.  Forward 
flexion was to 90 degrees and extension backwards was to 30 
degrees.  Lateral flexion was to 30 degrees bilaterally and 
rotation was to 30 degrees bilaterally.  The Board notes that 
these results show the full normal range of motion without 
limitation.  See 38 C.F.R. § 4.71a, Plate V.  No pain was 
reported on the range of motion testing; the examiner 
expressly indicated that no additional limitations were noted 
with repetition of movement during the examination related to 
pain, fatigue, incoordination, weakness, or lack of 
endurance.  The Board finds that the report's findings 
adequately consider the possibility of further loss of motion 
through application of 38 C.F.R. §§ 4.40 and 4.45 and the 
holdings in DeLuca, supra.

A report of a May 2002 outpatient examination at an army 
medical center indicates somewhat more limitation of the 
motion of the thoracolumbar spine.  Forward flexion was to 65 
degrees and backwards extension was to 25 degrees.  Lateral 
flexion to the right was 25 degrees and lateral flexion to 
the left was 35 degrees.  Rotation ranges were noted to be to 
30 degrees to the right and 25 degrees to the left.

The veteran has suggested, during his December 2003 informal 
hearing, that the September 2002 VA examination occurred on a 
day when his symptoms were not as evident as they are on 
other days.  Looking to the examinations of record, the 
reported findings in May 2002 are more favorable to the 
veteran's claim than the September 2002 VA examination.  
However, even considering the results of this less recent 
examination, the Board believes that the demonstrated 
limitation of motion is essentially no more than slight, and 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination to more 
nearly approximate moderate limitation of motion.  The Board 
finds that a rating in excess of 10 percent is not warranted 
under either Code 5292.  It also does not appear that a 
rating in excess of 10 percent is warranted under the new 
General Rating Formula for Diseases and Injuries of the Spine 
as forward flexion is greater than 60 degrees, combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees, and there is no evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

The Board is also unable to find that a rating in excess of 
10 percent is warranted under rating criteria for 
intervertebral disc disease.  At the time of VA examination 
in September 2002, there was no radiation of pain into the 
legs or buttocks noted, and there was no sciatic nerve 
tenderness.  There is no indication that reflexes were in any 
manner abnormal.  The May 2002 outpatient examination report 
indicates that 'occassionally' pain radiates down the 
veterans legs and that there is occasional associated 
numbness, but the veteran was negative for leg weakness and 
other neurological abnormalities.  The examiner made no 
indication that he believed there to be more than mild 
neurological impairment.  There is thus no basis for 
assigning a rating in excess of 10 percent under Code 5293 as 
any neurological impairment is not shown to be more than 
mild.

The Board's review of the record also fails to reveal 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during a 12 month period.  
During the September 2002 VA examination it is noted that the 
veteran reported being able to perform daily activities and 
did not report flare-ups beyond the need the take Tylenol 2 
to 3 times per month.  The May 2002 examination report notes 
that the veteran's generally 'aching' pain becomes 'sharp' 
once every 2 to 3 months, and the exacerbations were reported 
to last 3 to 4 days at a time.  However, especially when read 
in the light of the subsequent September 2002 report, it does 
not appear that this notation reflects incapacitating 
episodes for the purpose of assigning a disability rating.  
Note (1) to The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Such incapacitating severity of the reported 
episodes is not reflected by the description in the May 2002 
examination report.  

Additionally, the veteran testified most recently at his 
December 2003 informal hearing that he experiences 
exacerbated symptoms every 3 to 4 months which last 2 to 3 
days.  This indicated frequency of exacerbated symptoms does 
not total at least 2 weeks in a 12 month period.  The veteran 
has previously described the frequency of his flare-ups as 
having a total duration of greater than 2 weeks per year, 
including in his January 2003 notice of disagreement when he 
described them specifically as 'incapacitating.'  
Significantly, however, neither the veteran nor the larger 
record has made any indication that each period of 
exacerbated symptoms has required prescribed bedrest and 
physician treatment.  Therefore, even accepting for the sake 
of the veteran's argument the most favorable accounts of the 
frequency of his exacerbated symptoms, a rating in excess of 
10 percent is not warranted under the new Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Further, the record does not persuasively show associated 
objective neurologic abnormalities to warrant a separate 
rating.  The evidence also does not show muscle spasm on 
extreme forward bending or loss of lateral spine motion so as 
to warrant a rating in excess of 10 percent under the 
criteria of former Code 5295.

The Board does not doubt that the veteran continues to suffer 
low back symptoms.  However, the preponderance of the 
evidence is against a finding that a rating in excess of 10 
percent is warranted at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no persuasive showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board acknowledges that the veteran 
has testified, in his December 2003 informal hearing and his 
January 2004 substantive appeal, that he believes his back 
disability has prevented him from achieving more gainful 
employment and that it has caused him to miss work.  The 
assigned scheduler ratings are intended to represent the 
average impairment in earning capacity resulting from 
service-connected disability.  38 C.F.R. § 4.1.  The Board 
recognizes the impairment of working capacity resulting from 
the veteran's service-connected back disability, but does not 
find evidence that the veteran's capacity for gainful 
employment has been so exceptionally impaired as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


